DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on 08/17/2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-9, 13-18 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara (U.S. Pub. No. US 2019/0295285 A1).

As to claim 1, Shinohara (Figs. 1-16) teaches an image display system (an information processing system 1; Fig. 1), comprising: 
a goggle apparatus (a head-mounted display device (HMD) 100); and 
processing circuitry including at least one processor (a processing device 12 in an information processing apparatus 10; Fig. 1), the processing circuitry is configured to: 
place an object (a captured image 5 with a menu window 204) in a virtual space (Figs. 2 and 13); 
display, on a display section of the goggle apparatus, an image captured by a virtual camera in the virtual space (the imaging device 7, e.g., a stereo camera, captures an image of the user wearing the HMD 100 and feeds the captured image to the processing device 12; [0028], lines 1-4; the information processing apparatus 10 generates image data to be displayed on the HMD 100; [0032], lines 1-2) (Figs. 1-4); 
acquire an orientation of the goggle apparatus (the detected rotation angle and inclination of the HMD 100; [0036], lines 3-4) (Figs. 1-2); 
rotate the virtual camera in the virtual space based on the orientation of the goggle apparatus (the information processing apparatus 10 determines the attitude of a virtual camera 8 in the virtual sphere in accordance with the detected rotation angle and inclination of the HMD 100; [0036], lines 1-4) (Figs. 1-2); 
detect reversal of a rotation direction of a line of sight of the virtual camera from one direction to the other direction (the virtual camera 8 is arranged to image the inner circumferential surface of the virtual sphere from its center point 9; [0036], lines 4-6; the image generating section 34 may implement a mirror function as a VR application function: what is included into the display image is not an image that is the exact opposite to the visual line direction but an image obtained by reversing only the rotation angle of the visual line direction, i.e., by turning the rotation angle of the visual line direction 180 degrees while leaving the inclination angle intact; [0121], lines 1-10; the image generating section 34 generates an image based on the visual line direction of the virtual camera 8 determined by the visual line direction determining section 32; the image generating section 34 generates an image based on the visual line direction of the virtual camera 8 determined by the visual line direction determining section 32; [0056], lines 3-6) (Figs. 1-2, 5 and 8); and 
based on the detection of the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8), perform at least either one of a movement of the object and control of the virtual camera so that at least a part of the object is located within an image capturing range of the virtual camera (the information processing apparatus 10 aligns the detected rotation angle and inclination with the rotation angle and inclination of the optical axis of the virtual camera 8 in the virtual sphere and acquires a captured image 5 from the virtual camera 8, i.e., performs a rendering process, corrects the image for the optical distortion of the optical lenses, and feeds the image data to the HMD 100; [0036], lines 6-13) (Figs. 1-2, 5 and 8).

	As to claims 20-22, these claims differ from claim 1 in that claim 1 is an image display system claim whereas claims 20-22 are a non-transitory storage medium claim thereof, a display control apparatus claim thereof, and an image display method claim thereof, respectively.  Thus, claims 20-22 are analyzed as previously discussed with respect to claim 1.

As to claim 2, Shinohara teaches the image display system according to claim 1, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
calculate an amount of rotation of the virtual camera (an omnidirectional camera covering 360-degree panoramic image; [0034], lines 10-12; the information processing apparatus 10 determines the attitude of a virtual camera 8 in the virtual sphere in accordance with the detected rotation angle and inclination of the HMD 100; [0036], lines 1-4) (Figs. 1-2, 5 and 8); and 
based on the detection of the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) and the amount of rotation, perform at least either one of the movement of the object and the control of the virtual camera (the content image is an omnidirectional 360-degree panoramic image captured by an omnidirectional camera; [0034], lines 10-12) (Figs. 1-2, 5 and 8).

As to claim 3, Shinohara teaches the image display system according to claim 2, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, in a case where the reversal of the rotation direction is detected (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8), and when the amount of rotation after the reversal of the rotation direction is detected (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) is greater than or equal to a threshold (a second angle (60 degrees)), perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 4, Shinohara teaches the image display system according to claim 2, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to: 
calculate amounts of rotation in the other direction and/or the one direction (the viewing angle is changed by 22.5 degrees in one step; [0079], lines 13-14) (Fig. 11); and 
based on the amounts of rotation in the other direction and/or the one direction, perform at least either one of the movement of the object and the control of the virtual camera (the display image 200d is obtained by turning the display image 200a to the left by 22.5 degrees in one step; [0081], lines 4-6) (Figs. 5, 11 and 12(a)-12(b)).

As to claim 5, Shinohara teaches the image display system according to claim 4, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, in a case where the reversal of the rotation direction is detected (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) is detected, and when the amounts of rotation in the other direction and/or the one direction are greater than or equal to a threshold (a second angle (60 degrees)), perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 6, Shinohara teaches the image display system according to claim 5, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, when accumulation values (a first angle (60 degrees)) of the amounts of rotation in the other direction and/or the one direction are greater than or equal to a threshold (a second angle (60 degrees)) after the reversal of the rotation direction is detected (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8), perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 7, Shinohara teaches the image display system according to claim 2, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to: 
calculate a first amount of rotation in the one direction (turning the display image 200a to the left by 22.5 degrees in one step; [0081], lines 4-6; Fig. 12), and a second amount of rotation in the other (e.g., turning the display image 200a to the right by 45 degrees in one step); 
compare the first amount of rotation (22.5 degrees to the left) and the second amount of rotation (45 degrees to the right); and 
detect the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) based on a result of the comparison (the change becomes 22.5 degrees to the right).

As to claim 8, Shinohara teaches the image display system according to claim 7, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to detect the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) (22.5 degrees to the right) based on the smaller (22.5 degrees to the left) of the first amount of rotation (22.5 degrees to the left) and the second amount of rotation (45 degrees to the right).

As to claim 9, Shinohara teaches the image display system according to claim 7, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to: 
calculate an accumulation value of the first amount of rotation (e.g., turning the display image 200a to the left by 45 degrees in two steps; [0081], lines 4-6; Fig. 12) and an accumulation value of the second amount of rotation (e.g., turning the display image 200a to the right by 90 degrees in two steps); and 
detect the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) (45 degrees to the right) based on the smaller (45 degrees to the left) of the accumulation value of the first amount of rotation (45 degrees to the left) and the accumulation value of the second amount of rotation (90 degrees to the right).

As to claim 13, Shinohara teaches the image display system according to claim 1, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
set a pointer (a visual line direction 202a) indicating the object (the display image 200a) (Fig. 8); 
based on the orientation of the goggle apparatus, move a position indicated by the pointer (the user has turned his or her head to the left, with the visual line changed continuously from a visual line direction 202a to a visual line direction 202b; [0060], lines 6-9) (Fig. 8); and 
after the pointer moves away from an area based on the object (the visual line direction 202a moves away from the area of the display image 200b), and when a moving direction of the pointer reverses (the visual line direction changes from the visual line direction 202a to the visual line direction 202b), detect the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) (Fig. 8).

As to claim 14, Shinohara teaches the image display system according to claim 13, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, when the pointer is not present in the area (the visual line direction 202a moves away from the area of the display image 200b), calculate an amount of change in rotation the distance between the visual line direction 202a and the visual line direction 202b) (Fig. 8) in the one direction (the visual line direction 202a) and the other direction (the visual line direction 202b) (Fig. 8).

As to claim 15, Shinohara teaches the image display system according to claim 14, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, when the pointer enters the area, reset the amount of change (when the visual line direction is positioned at 202b, the amount of change becomes zero) (Fig. 8).

As to claim 16, Shinohara teaches the image display system according to claim 1, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, when the line of sight of the virtual camera based on the object is at a certain angle, detect the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) (Figs. 5 and 9).

As to claim 17, Shinohara teaches the image display system according to claim 1, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to: 
select the object in accordance with an orientation of the virtual camera (select the display image 200c) (Fig. 9); and 
when the object is not selected, perform at least either one of the movement of the object and the control of the virtual camera (the user has tilted up his or her head from the state in which the display image 200a is displayed on the display panel 130, with the visual line changed continuously from the visual line direction 202a to a visual line direction 202c; [0061], lines 4-10) (Figs. 5 and 9).

As to claim 18, Shinohara teaches the image display system according to claim 1, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to, even when the reversal of the rotation direction (an image obtained by reversing only the rotation angle of the visual line direction; [0121], lines 6-8) is not detected, in accordance with an operation of a user, perform the movement of the object or the control of the virtual camera so that at least a part of the object is located within the image capturing range of the virtual camera (the left analog stick 77b is fit for the user to intuitively change the visual line direction; [0068], lines 6-7; the left analog stick 77b is tilted to generate images in such a manner that the panoramic image would be moved in a flowing manner; [0069], lines 6-8) (Fig. 10(a)-10(b)).

As to claim 23, Shinohara teaches the image display system according to claim 1, 
wherein when a sum of an amount of change in a left-right direction and an amount of change in an up-down direction is greater than or equal to a threshold, detect reversal of the rotation direction (when the visual line changed approximately 60 degrees to the right, i.e., the visual line direction 202a, detect the reversal of the rotation direction, i.e., the visual line direction 202b before the display image 200a is moved to the display image 200b; Figs. 5 and 8). 

Allowable Subject Matter
5.		Claims 10-11 and 19 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Shinohara, does not teach a limitation “.in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the other direction, detect the reversal of the rotation direction; in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the one direction without rotating in the other direction, or when the line of sight of the virtual camera does not rotate, not detect the reversal of the rotation direction; and when the reversal of the rotation direction is detected, perform at least either one of the movement of the object and the control of the virtual camera, and when the reversal of the rotation direction is not detected, not perform at least either one of the movement of the object and the control of the virtual camera” of claim 10, a limitation “in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the other direction, detect the reversal of the rotation direction; in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the one direction without rotating in the other direction, or when the line of sight of the virtual camera does not rotate, not detect the reversal of the rotation direction; and when the reversal of the rotation direction is detected, perform at least either one of the movement of the object and the control of the virtual camera, and when the reversal of the rotation direction is not detected, not perform at least either one of the movement of the object and the control of the virtual camera” of claim 11, and a limitation “wherein the at least one processor is configured to: detect that a total number of times of reversal of the line of sight of the virtual camera from the one direction to the other direction and reversal of the line of sight of the virtual camera from the other direction to the one direction is a predetermined number of times; and when it is detected that the total number of times the line of sight of the virtual camera reverses is the predetermined number of times, perform at least either one of the movement of the object and the control of the virtual camera” of claim 19 in combination with other limitations of the claims 10, 11 and 19, respectively, and the base claim.

Response to Arguments
6.		Applicant's arguments filed on 08/17/2022 have been fully considered but they are not persuasive. 
As to claim 1 (and similarly independent claims 20-22), Applicant argues that Shinohara fails to disclose or suggest “detect reversal of a rotation direction of a line of sight of the virtual camera from one direction to the other direction; and based on the detection of the reversal of the rotation direction, perform at least either one of a movement of the object and control of the virtual camera so that at least a part of the object is located within an image capturing range of the virtual camera.”  However, the Office respectfully disagrees.  Shinohara teaches that the image generating section 34 may implement a mirror function as a VR application function: what is included into the display image is not an image that is the exact opposite to the visual line direction but an image obtained by reversing only the rotation angle of the visual line direction, i.e., by turning the rotation angle of the visual line direction 180 degrees while leaving the inclination angle intact ([0121], lines 1-10) and the information processing apparatus 10 aligns the detected rotation angle and inclination with the rotation angle and inclination of the optical axis of the virtual camera 8 in the virtual sphere and acquires a captured image 5 from the virtual camera 8, i.e., performs a rendering process, corrects the image for the optical distortion of the optical lenses, and feeds the image data to the HMD 100 ([0036], lines 6-13) (Figs. 1-2, 5 and 8).
	Therefore, the Office maintains the rejections as recited above.


Conclusion
7.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691